Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2019

                                       No. 04-19-00464-CR

                                    Troy David CAMPEAU,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 16-755-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        The reporter’s record was due August 12, 2019. On August 8, 2019, Kelly Grossman, the
court reporter responsible for filing the reporter’s record, filed a notification of late reporter’s
record requesting an extension to October 8, 2019. We grant her request and ORDER her to file
the reporter’s record on or before October 8, 2019. No further extensions will be granted absent
extenuating circumstances.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court